DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             SUSAN BUDD,
                               Appellant,

                                    v.

                          BRUCE G. BUDD,
                             Appellee.

                             No. 4D16-1300

                              [July 6, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas R. Lopane, Judge; L.T. Case No. FMCE14-
005445(33).

  Robin Bresky and Jonathan Mann of the Law Offices of Robin Bresky,
Boca Raton, for appellant.

  Terrence P. O'Connor of Morgan, Carratt & O'Connor, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, KLINGENSMITH, JJ., and METZGER, ELIZABETH A., Associate Judge,
concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.